******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    JAMES BAKER v. LISA WHITNUM-BAKER*
       Superior Court, Judicial District of Stamford-Norwalk
                    File No. FA-12-4023288-S
                 Memorandum filed May 21, 2014

                           Proceedings

  Memorandum of decision on defendant’s motion to
open dissolution judgment and petition for new trial.
Motion and petition denied.
  George A. Reilly, Ross M. Kaufman and Jacquelyn
Conlon, for the plaintiff.
  Lisa    Whitnum-Baker,              self-represented,        the
defendant.
                         Opinion

  HELLER, J. The marriage of the plaintiff, James
Baker, and the defendant, Lisa Whitnum-Baker, was
dissolved on September 10, 2013 (Munro, J.). On Octo-
ber 30, 2013, while her appeal from the judgment of
dissolution and seven other consolidated appeals were
pending, the defendant filed a motion to open judgment
and petition for a new trial (#240.01),1 in which she
sought to have the dissolution judgment opened and a
new trial granted on the following grounds:
  1. ‘‘A new trial date was set in violation of the [sic]
Judge White’s Order of August 12, 2013 for a September
21, 2013 trial date.’’
  2. ‘‘The court refused to grant a continuance in favor
of the defendant when this defendant’s attorney termi-
nated representation abruptly and discovery
remained outstanding.’’
  3. ‘‘The court refused to grant a continuance in favor
of the defendant when this defendant was required to
appear in a separate court on a criminal matter simulta-
neously.’’
   4. ‘‘Financial information proffered was incorrect,
fraudulent, and subpoenas of Wells Fargo employees,
to prove the point, were not honored by the Hon. Linda
[sic] Munro.’’
  5. ‘‘The Hon. Linda [sic] Munro refused to depose
Mr. Kaufman, Ms. Hanley, Ms. Jackson, and Mr. Haine,
despite their being duly served with court-ordered sub-
poenas and their being in the building.’’
  6. ‘‘New information not available at the time of trial
emerged after the trial from defendant’s former attor-
ney, Andre Cayo, despite the fact that he attended the
divorce as a spectator!’’
 7. ‘‘Four motions and the Amended Cross-Complaint
were ruled without counsel present, and without argu-
ment, by default.’’
  8. ‘‘PREJUDICE: This defendant-wife was required
to physically provide the indifferent person who served
her subpoenas in order to have her witnesses com-
pelled. There is no rule in the Practice Book requiring
this especially when subpoenas with raised sealed affi-
davits by a notary were provided. This behavior on
the part of Hon. Lynda Munro was highly prejudicial
and unorthodox.’’
  9. ‘‘At the time of the hearing for Motion for Moving
Expenses Judge Schofield said this would be settled at
divorce trial. It was never discussed.’’
  10. ‘‘The time lag between when Attorney Cayo
stopped responding to defendant, the time when he
submitted an email resignation and the time he filed the
withdrawal contained large time gaps. This defendant
failed to detail that in the Request for Continuance.’’
   An evidentiary hearing on the defendant’s motion to
open and petition for a new trial was held on January
21, 2014. The defendant testified under oath, and the
court heard oral argument from the defendant, who
represented herself, and counsel for the plaintiff. On
March 31, 2014, the court permitted the defendant to
supplement the evidence that she offered in support of
her petition for a new trial with information that she
obtained from the Judicial Branch website. The defen-
dant said that the information related to the person
who served her trial subpoenas. The court has also
taken judicial notice of the record in the dissolution
trial; the contents of the court file; relevant prior pro-
ceedings in this case; memoranda of decision and
orders of the court in related matters; and the appellate
history of this litigation.
   Having carefully considered the relevant and credible
evidence offered and the court records judicially
noticed, the court denies the defendant’s motion to
open the judgment of dissolution and petition for a new
trial for the reasons set forth below.
                            I
   The plaintiff and the defendant were married on
March 21, 2012. The plaintiff was approximately eighty-
six years old and the defendant was approximately fifty-
two years old at the time of the marriage. They resided
together for approximately seven to ten days following
the marriage. Seventy-seven days after the parties were
married, the plaintiff commenced an action, returnable
June 26, 2012, to dissolve his marriage to the defendant.
The defendant filed an answer and cross complaint
on October 23, 2012 (#122.00), and an amended cross
complaint on February 20, 2013 (#130.00). The plaintiff
answered the amended cross complaint on September
9, 2013 (#216.00).
   On August 12, 2013, the parties were before the court
(White, J.) with respect to motions on the family short
calendar and related matters. Ruling on the defendant’s
motion for a change of venue for the trial of the dissolu-
tion case (#173.00), Judge White ordered that the disso-
lution trial would remain in Stamford, but it would be
before a judge from a different judicial district. The
court continued the August 23, 2013 trial date, stating:
‘‘We’re going to move this matter to September the 22nd
or thereabouts, subject to change.’’2
  The dissolution trial was scheduled for September 9
and 10, 2013, before the Hon. Lynda Munro. The defen-
dant filed three emergency motions for a continuance
(#184.00; #185.00; #186.00). The court (Munro, J.)
denied the motions on September 5, 2013.
  The dissolution trial commenced on September 9,
2013. The defendant represented herself,3 and she
actively participated in the proceedings before the
lunch recess. The court denied the defendant’s motion
to disqualify counsel for the plaintiff (#192.00; #193.00)
after hearing testimony from the plaintiff’s son and
inquiring of the plaintiff directly. The court advised
the defendant that her remaining motions would be
considered when she proceeded on her cross com-
plaint.
   The plaintiff testified as part of his direct case, and
the defendant had an opportunity to cross-examine him.
Counsel for the plaintiff also called the defendant as a
witness. Following her testimony, the defendant
responded with a narrative on her own behalf. After
the plaintiff rested, the defendant called her former
attorney to testify in support of her motions for a contin-
uance and her cross complaint.
   The defendant advised the court at the beginning of
the proceedings on September 9, 2013, that she had to
appear in the criminal court the following day. Judge
Munro instructed the defendant to contact the clerk’s
office during the morning recess to request a continu-
ance. When the court inquired of the defendant as to
whether she had done so, the defendant responded,
‘‘No,’’ and said, ‘‘I have bigger fish to fry than that.’’
   The defendant said that she had served subpoenas
on twenty witnesses, who had not appeared for the
trial. She asked that the court issue capiases for the
nonappearing witnesses. Judge Munro told the defen-
dant that if she wanted capiases issued she would have
to produce her process server following the lunch
recess, so that the court could be satisfied that he was
an ‘‘indifferent person,’’ and that the witnesses had been
properly served.
   The defendant did not appear in court following the
lunch recess. Judge Munro stated that a call had come
into the clerk’s office reporting that the defendant’s car
had broken down and she would not be returning to
court that day. The court also indicated that the defen-
dant had been advised that she needed to find alterna-
tive transportation to the courthouse. When the
defendant did not appear by 3 p.m., the court adjourned
the proceedings until 11:30 a.m. on September 10, 2013.
   The trial resumed on September 10, 2013, at 11:35
a.m. The defendant did not appear. Judge Munro stated
that the chief clerk of the Stamford court had arranged
to have the defendant’s court date in Bridgeport contin-
ued so that a competing court appearance had not
delayed the defendant from appearing that morning.
The court determined that the defendant had not availed
herself of the opportunity to appear and present wit-
nesses and evidence on her cross complaint, her two
motions to dismiss, and her motion for contempt and
faith based conciliation. After brief closing remarks
from counsel for the plaintiff, the court denied the
defendant’s motions to dismiss and her motion for faith
based conciliation. The court dismissed the defendant’s
motion for contempt. The court denied the defendant’s
cross complaint and rendered judgment for the plaintiff
on the cross complaint. With respect to the plaintiff’s
complaint, the court entered findings on the record,
including that the marriage of the parties had broken
down irretrievably, and ordered that the marriage be
dissolved. The court did not order any alimony for
the defendant.
  Before the court concluded its decision on the record,
Attorney Cayo advised that the defendant had called
and she would be there in thirty minutes. Judge Munro
addressed the remaining issue of sanctions and
recessed until 12:34 p.m. When the proceedings
resumed, the defendant was not present. The court
noted her absence and announced that the court orders
would stand. Court was then adjourned.
   On September 27, 2013, the defendant appealed from
the judgment of dissolution (AC 36132);4 the denial of
her motion to dismiss (#183.00) (AC 36131);5 the denial
of her motions for disqualification (#192.00; #193.00)
(AC 36133);6 and the denial of her motion to dismiss
(#181.00) (AC 36134).7 On September 30, 2013, the
defendant appealed from the denial of her motion to
reargue/reconsider (#220.00) (AC 36135);8 the court’s
ruling on her amended cross complaint (#147.00) (AC
36136);9 the court’s order holding her in contempt
(#219.00) (AC 36137);10 and the court’s ruling on her
motion for contempt and request for faith based concili-
ation (#190.00) (AC 36138).11 The Appellate Court
acknowledged receipt of the defendant’s eight consoli-
dated appeals—AC 36131 to AC 36138—on November
1, 2013.
   On November 19, 2013, the Appellate Court issued
four orders dismissing consolidated appeals AC 36132
(appeal from the dissolution judgment), AC 36134
(appeal from the denial of the motion to dismiss), AC
36135 (appeal from the denial of the motion to reargue),
and AC 36137 (appeal from the order holding the defen-
dant in contempt). Each order stated that the appeal
was dismissed for the defendant’s failure to comply
with an order of the court, dated November 8, 2013, that
ordered the dismissal of the appeal unless the defendant
filed the documents required by Practice Book § 63-4
and, if a transcript was ordered for the appeal, a court
reporter’s written acknowledgment of the transcript
order, with an estimated delivery date, on or before
November 18, 2013.
  As noted above, the defendant filed the motion to
open and petition for a new trial on October 30, 2013,
while her eight consolidated appeals were pending. The
evidentiary hearing on the defendant’s motion to open
and petition for a new trial took place on January 21,
2014, after her appeal from the dissolution judgment
and three of the remaining seven appeals had been
dismissed. The court was advised by counsel for the
plaintiff that the defendant’s appeal from the dissolution
judgment had been dismissed, but the defendant said
that was not true.12
   On February 11, 2014, the Appellate Court, after a
hearing, dismissed the defendant’s four remaining con-
solidated appeals—AC 36131, AC 36133, AC 36136, and
AC 36138. These appeals were dismissed for lack of a
final judgment because the defendant’s appeal from
the judgment of dissolution, AC 36132, was previously
dismissed on November 19, 2013, and the four
remaining consolidated appeals were not taken from
appealable final judgments.
  The defendant moved for reargument in the Appellate
Court on February 20, 2014. She asked that her appeal
of the dissolution judgment, AC 36132, as well as the
four consolidated appeals that were dismissed on Feb-
ruary 11, 2014, be reinstated. On March 6, 2014, the
Appellate Court denied the defendant’s motion to rear-
gue (#258.00).
   On March 19, 2014, the defendant filed a motion to
open judgment in the Appellate Court, seeking to open
the November 19, 2013 order dismissing AC 36132, her
appeal from the judgment of dissolution (#260.00). The
Appellate Court denied the defendant’s motion to open
judgment on April 16, 2014, because the motion was
untimely and the defendant had failed to file her Prac-
tice Book § 63-4 documents specifically for AC 36132
(#261.00).
                            II
   The defendant seeks to have the dissolution judgment
opened pursuant to General Statutes § 52-212. Section
52-212 (a) provides that ‘‘[a]ny judgment rendered or
decree passed upon a default or nonsuit in the Superior
Court may be set aside, within four months following
the date on which it was rendered or passed, and the
case reinstated on the docket, on such terms in respect
to costs as the court deems reasonable, upon the com-
plaint or written motion of any party or person preju-
diced thereby, showing reasonable cause, or that a good
cause of action or defense in whole or in part existed
at the time of the rendition of the judgment or the
passage of the decree, and that the plaintiff or defendant
was prevented by mistake, accident or other reasonable
cause from prosecuting the action or making the
defense.’’ General Statutes § 52-212 (a). The complaint
or written motion to set aside the judgment ‘‘shall state
in general terms the nature of the claim or defense and
shall particularly set forth the reason why the plaintiff
or defendant failed to appear.’’ General Statutes § 52-
212 (b).
  Section 52-212 is not applicable here because the
dissolution judgment was not entered upon a default.
Although the defendant claims to have been divorced
‘‘in abstention,’’ the record is clear that she was present
when the trial of this dissolution action began, and she
actively participated in the proceedings while she was
in the courtroom. The defendant represented herself,
she questioned the plaintiff’s son on her motion to dis-
qualify, she cross-examined the plaintiff, she testified
during the plaintiff’s direct case, and she offered a narra-
tive on her own behalf. She called her former attorney
to testify on her direct case, in support of her motions
for a continuance and her cross complaint. The defen-
dant’s motion to open the judgment pursuant to § 52-
212 is, therefore, denied.
                             III
   The defendant has also petitioned for a new trial
pursuant to General Statutes § 52-270. Section 52-270
(a) provides in pertinent part that ‘‘[t]he Superior Court
may grant a new trial of any action that may come before
it, for mispleading, the discovery of new evidence or
want of actual notice of the action to any defendant or
of a reasonable opportunity to appear and defend, when
a just defense in whole or part existed, or the want of
actual notice to any plaintiff of the entry of a nonsuit
for failure to appear at trial or dismissal for failure
to prosecute with reasonable diligence, or for other
reasonable cause, according to the usual rules in such
cases. . . .’’ General Statutes § 52-270 (a). Unlike a
motion for a new trial, which is made within the con-
fines of the original trial, a petition for a new trial is
a separate proceeding, ancillary to the original trial.13
Whether proceeding by motion for a new trial or by
petition for a new trial, a party seeking a new trial must
demonstrate a reasonable probability that a new trial
will have a different result.
   A petition for a new trial under § 52-270 ‘‘is essentially
equitable in nature; the petitioner has the burden of
alleging and proving facts which would, in conformity
with our settled equitable construction of the statutes,
entitle him to a new trial on the grounds claimed.’’
(Internal quotation marks omitted.) Murphy v. Zoning
Board of Appeals, 86 Conn. App. 147, 152, 860 A.2d
764 (2004), cert. denied, 273 Conn. 910, 870 A.2d 1080
(2005). ‘‘Although General Statutes § 52-270 permits the
court to grant a new trial upon proof of reasonable
cause, the circumstances in which reasonable cause
may be found are limited. . . . The basic test of reason-
able cause is whether a litigant, despite the exercise of
due diligence, has been deprived of a fair opportunity
to have a case heard on appeal.’’ (Citation omitted;
emphasis original; internal quotation marks omitted.)
Jacobs v. Fazzano, 59 Conn. App. 716, 723, 757 A.2d
1215 (2000). ‘‘A petition will never be granted except
upon substantial grounds.’’ (Internal quotation marks
omitted.) Murphy v. Zoning Board of Appeals, supra,
152.
  ‘‘A new trial may be granted to prevent injustice in
cases where the usual remedy by appeal does not lie
or where, if there is an adequate remedy by appeal, the
party has been prevented from pursuing it by fraud,
mistake or accident.’’ (Internal quotation marks omit-
ted.) Fitzpatrick v. Hall-Brooke Foundation, Inc., 72
Conn. App. 692, 698, 807 A.2d 480, cert. denied, 262
Conn. 914, 811 A.2d 1291 (2002). A petition for a new
trial ‘‘does not furnish a substitute for, or an alternative
to, an ordinary appeal but applies only when no other
remedy is adequate and when in equity and good con-
science relief against a judgment should be granted.’’
(Internal quotation marks omitted.) Murphy v. Zoning
Board of Appeals, supra, 86 Conn. App. 152.
   Nearly all of the grounds that the defendant asserts
in support of her petition for a new trial relate either
to the court’s denial of her motions for a continuance
or the court’s requiring that she produce her process
server to demonstrate that her trial subpoenas were
properly served before the court would consider issuing
capiases for nonappearing witnesses. The rulings that
were not the subject of separate appeals by the defen-
dant to the Appellate Court were rulings that were—
or certainly could have been—addressed in the defen-
dant’s September 29, 2013 appeal of the judgment of
dissolution. If the defendant had properly perfected
her eight consolidated appeals, she would have been
afforded appellate review of all of the rulings that she
now seeks to challenge in her petition for a new trial.
The defendant’s own failure to comply with the rules
and orders of the Appellate Court does not give rise to
a finding of ‘‘reasonable cause’’ for a new trial under
§ 52-270. See, e.g., Fitzpatrick v. Hall-Brooke Founda-
tion, Inc., supra, 72 Conn. App. 699–700 (party who has
usual remedy of appeal, but who fails to comply with
rules of appellate procedure, will not be granted new
trial under § 52-270); see also Murphy v. Zoning Board
of Appeals, supra, 86 Conn. App. 153 (plaintiffs’ mis-
taken interpretation of appellate rules, which led to
failure to file petition for certification to appeal, did
not entitle them to new trial for ‘‘reasonable cause’’
under § 52-270).
   The defendant’s status as a self-represented litigant
has no bearing on the court’s analysis. ‘‘[I]t is the estab-
lished policy of the Connecticut courts to be solicitous
of pro se litigants and when it does not interfere with the
rights of other parties to construe the rules of practice
liberally in favor of the pro se party. . . . Although we
allow pro se litigants some latitude, the right of self-
representation provides no attendant license not to
comply with relevant rules of procedural and substan-
tive law.’’ (Internal quotation marks omitted.) Murphy
v. Zoning Board of Appeals, supra, 86 Conn. App. 157
n.7. Like any other litigant, the defendant was required
to comply with the appellate rules and the express
orders of the Appellate Court in order to obtain appel-
late review of the dissolution judgment and the related
court orders. Her failure to do so does not entitle her
to a new trial under § 52-270.
                            IV
    The defendant also seeks a new trial pursuant to § 52-
270 on the grounds of newly discovered evidence. Our
Supreme Court set forth the criteria for evaluating a
petition for a new trial based upon newly discovered
evidence in Asherman v. State, 202 Conn. 429, 434, 521
A.2d 578 (1987). ‘‘Under the Asherman standard, a court
is justified in granting a petition for a new trial when
the petitioner demonstrates that the evidence offered
in support thereof: (1) is newly discovered such that it
could not have been discovered previously despite the
exercise of due diligence; (2) would be material to the
issues on a new trial; (3) is not cumulative; and (4) is
likely to produce a different result in the event of a new
trial.’’ Juma v. Aomo, Superior Court, judicial district
of Hartford, Docket No. FA-09-4046839-S (January 24,
2012) (Olear, J.). In addition to considering these spe-
cific criteria, ‘‘a court’s decision on the petition should
be guided by the more general principle that a new trial
will be warranted on the basis of newly discovered
evidence only where an injustice was done and whether
it is probable that on a new trial a different result would
be reached.’’ (Internal quotation marks omitted.) Sha-
bazz v. State, 259 Conn. 811, 821, 792 A.2d 797 (2002).
‘‘This strict standard is meant to effectuate the underly-
ing equitable principle that once a judgment is rendered
it is to be considered final, and should not be disturbed
by posttrial motions except for a compelling reason.’’
Asherman v. State, supra, 434.
   The defendant claims that the information regarding
her former attorney’s service of a trial subpoena on
Wells Fargo Bank is newly discovered evidence upon
which a new trial should be granted. She makes the
same argument with respect to the information con-
cerning various litigation matters involving her process
server. The court does not agree. Even if the information
offered were presumed to be ‘‘evidence,’’ the informa-
tion was either already known or could have readily
been discovered through due diligence in advance of
the trial. The defendant’s former attorney, who was
counsel of record until his motion to withdraw was
granted during the trial, knew whether or not he had
served a trial subpoena on Wells Fargo Bank. The litiga-
tion matters involving the defendant’s process server
were listed on the Judicial Branch’s public website and
available to anyone who conducted a ‘‘party name’’
search. This ‘‘evidence,’’ such as it is, could have been
discovered before the dissolution trial began, and it
does not warrant a new trial under § 52-270.
                            V
  The court finds no reason in equity or good con-
science to support the defendant’s petition for a new
trial. As our Appellate Court observed in Murphy, ‘‘[i]n
considering a petition, trial judges must give first con-
sideration to the proposition that there must be an
end to litigation.’’ (Internal quotation marks omitted.)
Murphy v. Zoning Board of Appeals, supra, 86 Conn.
App. 152. The time has come for this dissolution action
to end.
   ACCORDINGLY, for the reasons set forth above, the
court denies the defendant’s motion to open the dissolu-
tion judgment and her petition for a new trial.
   * Affirmed. Baker v. Whitnum-Baker, 161 Conn. App. 227,              A.3d
(2015).
   1
     The defendant’s pleading was styled, ‘‘Defendant’s Motion to
   Open/Petition for New Trial’’ (#240.01).
   2
     Transcript dated August 12, 2013. Judge White did not order that the
trial take place on September 21, 2013.
   3
     The defendant said that she did not want or need her attorney, Andre
Cayo, Esq., to represent her. Judge Munro asked Attorney Cayo to remain
in the courtroom and act as standby counsel. The defendant later asked that
Attorney Cayo leave, and the court granted his motion to withdraw (#180.01).
   4
     The appeal was entered in the Superior Court file as #226.00 and #237.00.
It was docketed in the Appellate Court as AC 36132.
   5
     This appeal was entered in the Superior Court file as #225.00 and #236.00.
It was docketed in the Appellate Court as AC 36131.
   6
     This appeal was entered in the Superior Court file as #227.00. The appeal
of the court’s ruling on #192.00 was also entered in the court file as #235.00.
The appeal was docketed in the Appellate Court as AC 36133.
   7
     This appeal was entered in the Superior Court file as #229.00 and #234.00.
The appeal was docketed in the Appellate Court as AC 36134.
   8
     This appeal was entered in the Superior Court file as #230.00. The appeal
was docketed in the Appellate Court as AC 36135.
   9
     This appeal was entered in the Superior Court file as #231.00. The appeal
was docketed in the Appellate Court as AC 36136.
   10
      This appeal was entered in the Superior Court file as #232.00. The appeal
was docketed in the Appellate Court as AC 36137.
   11
      This appeal was entered in the Superior Court file as #228.00 and #233.00.
The appeal was docketed in the Appellate Court as AC 36138.
   12
      As noted above, the court permitted the defendant to supplement the
record from the January 21, 2014 evidentiary hearing with information relat-
ing to her process server from the Judicial Branch website on March 31, 2014.
   13
      A motion for a new trial must be brought within ten days of the verdict
(in a jury trial) or the judgment (in a court trial). Practice Book §§ 16-35
and 17-4A. A petition for a new trial must be brought within three years of
the judgment. General Statutes § 52-582.